44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Andre Leon BYRD, Appellant,v.Larry GORDON.
No. 94-7124.
United States Court of Appeals, District of Columbia Circuit.
Jan. 4, 1995.

Before:  GINSBURG, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order of May 25, 1994, be affirmed because Byrd has failed to state a claim on which relief can be granted.  The complaint alleges that Byrd's court-appointed defense counsel conspired with the Superior Court and the prosecutor to deprive Byrd of his constitutional rights in violation of 42 U.S.C. Sec. 1983.  The basis for the alleged conspiracy--the intentional and unlawful amendment of the indictment from burglary while armed to burglary--was neither improper nor prejudicial to Byrd.  See Schmuck v. United States, 489 U.S. 705, 717-18 (1989);  United States v. Miller, 471 U.S. 130, 144 (1985);  see also D.C.Super.Ct.R.Crim.P. 7(e).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.